Citation Nr: 0500674	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including melanoma, as due to exposure to Agent Orange.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1963 to April 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, denied the above claims.

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of current melanoma.

2.  The evidence preponderates against a finding that the 
veteran incurred a skin disorder during active service, 
including as a result of exposure to Agent Orange.

3.  The evidence preponderates against a finding that the 
veteran incurred a back disorder during active service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
skin disorder, including melanoma, as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for a 
back disorder.   38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) recently held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2001, August 2003, and December 
2003, and the discussions in the March 2002 rating decision, 
the August 2002 Statement of the Case (SOC), and the March 
2004 and June 2004 Supplemental Statements of the Case 
(SSOC).  The content of these documents complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided until after the initial 
unfavorable decision by the agency of original jurisdiction 
in March 2002.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The evidence 
associated with the claims file since the issuance of the 
December 2003 VCAA letter contains no competent evidence 
linking a skin or a back disorder to the veteran's active 
service.  Under the facts of this case, "the record has been 
fully developed."  Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claims and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and post-service private treatment records, as 
discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  However, VA examination is unnecessary because there 
is no evidence that indicates that a skin or back disorder 
may be associated with an established event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Factual background

The veteran's service personnel record show that he served 
aboard the USS Taylor in the Vietnam combat operations area 
in March and April 1966.  Service medical records reveal no 
complaints or finding of a back disorder.  The veteran was 
diagnosed as having jock itch in March 1966.  Upon separation 
examination in April 1967, his spine and skin were clinically 
normal.

The veteran provided a pictorial summary of the USS Taylor 
from February 1966 to July 1966, showing that the ship was 
off the coast of Vietnam, but did not indicate whether the 
ship actually docked in Vietnam.

A VA general medical examination report dated in April 1998 
is negative of any complaints or findings of a back or skin 
disorder.

A VA treatment record dated in July 1999 revealed no rashes 
or lesion of the skin.  There were no deformities or 
tenderness of the spine.  In March and May 2000, the veteran 
was diagnosed as having lumbosacral pain.

A VA outpatient treatment record dated in June 2001 shows 
that the veteran related three possible sources of his back 
disorder.  He reported falling down a ladder from about eight 
to ten feet high while on board a ship during his period of 
active service, although he did not remember sustaining an 
injury to his back.  He also reported injuring his back 
subsequent to service in 1990 and 1994.  An assessment of low 
back pain was provided.  Reference was made to an X-ray 
obtained in March 2000 which had revealed compression change 
at T12 and some narrowing of the fifth innerspace.  A bone 
scan of May 2000 did not show any acute fracture of T12 and 
an magnetic resonance imaging (MRI) study showed a mild 
defect, which could have been caused by a mild endplate 
compression fracture on the thoracic spine.  The examiner 
indicated that the low back pain did not correspond with the 
thoracic findings, but rather resulted from disk changes at 
the level of L5.  There was no evidence of fragments. 

A VA outpatient treatment record dated in September 2001 
shows that the veteran gave a history of itching sensations 
over much of the upper body including the face and scalp area 
since he was in Vietnam.  He reported exposure to Agent 
Orange and several other chemicals which in Vietnam.  No 
distinct eruption were shown on examination, but there were 
scars on the neck consistent with old areas of eruption.  The 
examiner opined that there was a high likelihood that some 
exposure in Vietnam sensitized the veteran's skin and caused 
a chronic pruritic condition over the years which also 
resulted in some scarring subsequently over the neck area. 

A letter from the veteran dated in December 2001 shows that 
he reported a 36-year history of facial, neck, and head area 
chronic skin blisters, ulcers, melanoma skin, and rashes 
because the ship on which he served had been stationed 800 to 
900 yards off the coast of Vietnam and was in the Agent 
Orange spraying area.  A statement from the veteran dated in 
February 2002 shows that he indicated that he injured his 
back during service aboard the USS Taylor from metal 
fragments from a misfired 5 inch gun.  

Magnetic resonance imaging (MRI) of the thoracic spine in 
February 2002 showed a central defect in the superior aspect 
of T7 and a slightly posterior defect in the superior aspect 
of T12.  It was noted that these probably represented 
Schmorl's nodes, although a mild end plate compression 
fracture could not be ruled out.

A medical treatment record from the Southwest Neuroscience 
and Spine Center dated in August 2002 shows that the veteran 
reported a fall from a ladder while in service in 1967.  He 
also said that a recent MRI showed an unidentified object in 
the vertebral body at T7.  The clinical impression was 
degenerative disc disease of the lumbar spine.

VA outpatient treatment records dated from September 2002 to 
August 2003 show intermittent treatment for mechanical low 
back pain and T12 compression fracture.  In October 2002, the 
veteran complained of a rash all over his body.  A few, pin-
point scabs were noted on examination.    An MRI in June 2003 
revealed a probable old, mild anterior compression fracture 
at L4 and possibly minimal compression at T-12; moderate 
spinal stenosis of L3-L4; and mild degenerative changes at 
other levels.

A radiology report from the Northwest Texas Healthcare System 
dated in April 2004 shows that the veteran had a mild 
scoliosis of the thoracic spine centered at thyroxine-5 with 
some early degenerative changes.

Medical treatment records from the Acute and Chronic Pain and 
Spine Center dated in April 2004 show that the veteran 
reported chronic low back pain, including symptoms from the 
thoracic, lumbar, and sacroiliac joints.  There was also 
involvement of L5-S1 with reported pain radiating to the 
lower extremities.  The low back was noted to be tender with 
spasm, resulting in functional impairment.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more, and a presumptive 
disease such as a malignant tumor or arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112,  1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period  
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346  
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an  
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of  38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure  
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of  
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the  
CAFC has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  

If all the evidence is in relative equipoise, the benefit of  
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R.  § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).   


Skin disorder

Review of the medical evidence of record reveals no diagnosis 
of melanoma.  Because the veteran has not presented competent 
medical evidence of the current existence of melanoma, the 
claim must be denied.  In the absence of proof of a 
disability, there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

With respect to a skin disorder other than melanoma, the 
veteran contends that a skin disorder was incurred as a 
result of having been exposed to Agent Orange while serving 
on board the USS Taylor in the waters off Vietnam.  The Board 
concedes that the USS Taylor was located in the waters off 
Vietnam while the veteran was assigned to that vessel.  
However, the General Counsel of VA has held that service in 
such a vessel does not constitute service in Vietnam under 38 
C.F.R. § 3.307(a)(6)(iii).  As such, the Board finds that the 
evidence does not demonstrate that the veteran served in 
Vietnam.  Accordingly, there is no presumption of exposure to 
Agent Orange or other herbicides.  Thus service connection 
for a skin disorder on a presumptive basis pursuant to 38 
U.S.C.A. § 1116 is not warranted.

Additionally, the veteran has not been diagnosed as having 
chloracne or any acneform disease.  As such, entitlement to 
service connection on a presumptive basis is not available, 
even if it was established that the veteran was exposed to 
herbicides while stationed off the coast of Vietnam during 
his period of service.  As such, entitlement to service 
connection on a presumptive basis with application of general 
criteria is not warranted.  

The veteran's service medical records show only a diagnosis 
of jock itch in March 1966.  However, he has reported that 
that a skin rash all over his body first appeared during 
active service.  A lay person can provide probative eye-
witness evidence of visible symptoms.  The first medical 
evidence of the presence of a skin rash was shown in 2001, 
more than 30 years following the veteran's separation from 
service.  The evidence pertaining to the years between 
discharge from service in 1967 and the 2001 findings consists 
only of the veteran's statements to the effect that he has 
continually suffered from this condition. 

The Board finds that the veteran's history of in-service 
symptomatology of a skin rash all over his body is not 
credible.  The service medical records showed only a single 
diagnosis of jock itch in 1966.  Examination of the veteran's 
skin was normal on separation examination in 1967.  
Therefore, his contentions are outweighed by the medical 
evidence, particularly the 1967 separation examination 
report, which effectively ruled out the presence of this 
disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The medical 
evidence is found more probative to the issue on appeal. 

The lack of any documented treatment for the veteran's 
alleged skin rash for more than 30 years after his separation 
from active service, despite complaints of continuing 
symptomatology, also preponderates against a finding that the 
veteran had a chronic skin rash during service.  In rendering 
a determination on the merits of claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496. 

The Board is aware that the VA physician in September 2001 
suggested that the veteran had a skin disorder likely related 
to exposure to Agent Orange; however, this opinion was 
predicated entirely on the veteran's subjectively provided 
history of exposure to herbicides in Vietnam, which has not 
been substantiated by the evidentiary record.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

The veteran is a lay person who has expressed an opinion 
relating a skin disorder to service.  He has not, however, 
been shown to be competent to address causation or etiology 
of any existing skin disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions, and  certainly cannot oppose the competent VA 
medical opinion of  record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder, including melanoma.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).




Back disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder.  The service medical records that included a 
complete review of systems at separation are negative for any 
complaints or findings of a back disorder.  In fact, the 
examination at discharge from service specifically set forth 
that the veteran's spine was normal.

Assuming, without deciding, that the veteran suffered a back 
injury during service, the medical evidence shows that a 
current back disorder was not demonstrated until more than 30 
years following the veteran's separation from service.  There 
has been no suggestion by any medical authority that there 
was a link between the current back disorder and service.  
Despite the veteran's complaints of shrapnel in his spine, 
diagnostic testing, including MRIs, have demonstrated no such 
finding.

As indicated above, any contentions by the veteran that he 
has a current back disorder that is somehow related to his 
active service are not competent.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).




ORDER

Entitlement to service connection for a skin disorder, 
including melanoma, as due to exposure to Agent Orange, is 
denied.

Entitlement to service connection for a back disorder is 
denied.


REMAND

The veteran has indicated that he currently has a kidney 
disorder which is etiologically related to active service.  A 
report of medical examination dated in December 1963 shows 
that clinical evaluation of the genitourinary system was 
normal.  The accompanying report of medical history, also 
dated in December 1963, shows that the veteran indicated he 
had never experienced bed wetting.

Service medical records reveal a Sick Call record in June 
1964 which shows that he had a kidney problem, specifically, 
enuresis.  A clinical record dated in September 1964 shows 
that the veteran reported enuresis since childhood, and an 
impression of suspect neurogenic spastic bladder was 
provided.  A clinical record dated in October 1964 shows that 
the veteran had an impression of post-instrumentation pain 
and a provisional diagnosis of renal infection.  Clinical 
records dated in November 1964 show diagnoses of enuresis and 
frequency of urination.  A Sick Call record dated in July 
1968 shows an impression of nonspecific urethritis.

Subsequent to service, a VA medical record dated in May 1999 
shows that the veteran reported having to go to the bathroom 
constantly, bowel and bladder.  The impression was increased 
hypertension.  A VA outpatient treatment record dated in 
August 2003 shows an assessment, in pertinent part, of benign 
prostatic hypertrophy.  The veteran has not been afforded an 
appropriate VA examination and it is unclear whether he has 
any current genitourinary disability that is related to his 
active service.  As such, he should be afforded a VA 
examination in order to obtain an appropriate opinion.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
genitourinary examination.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims folder was, in 
fact, reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner should identify all 
genitourinary disorders found on examination.  
The examiner should also express an opinion 
as to date of onset and etiology of all 
genitourinary disorders found to be present.

The examiner should state whether it is at 
least as likely as not that any current 
genitourinary disorder had its onset during 
active service or is related to any in-
service disease or injury.

If it is determined that a genitourinary 
disorder had its onset prior to the veteran's 
active service, did it undergo a permanent 
increase in severity beyond its normal 
progression during service?  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations and case law.  If the decision 
with respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


